DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 8: a vacuum suction holding mechanism
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 3, 7 and 9: an elastic stretching member
Claim 5 and 9: a grinding stone rotation mechanism 
Claim 5 and 9: a lens movement mechanism
Claim 5 and 9: a sphere center oscillation mechanism
Claim 6 and 9: a forced rotation mechanism
Claim 8: a vacuum suction-holding mechanism 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification show that the corresponding structures are: 
elastic stretching member for supporting: fig.2 spring 31 and adjustment bolt 32
grinding stone rotation mechanism: fig. 1 element 10
lens movement mechanism: fig. 1 and 2, raising/lowering mechanism 6
sphere center oscillation mechanism: fig. 1 element 11; [0036]: Various publicly known structures can be used for the sphere center oscillation mechanism 11, and a description of the detailed configuration of this mechanism is therefore omitted. For example, the mechanism proposed in the previously cited Patent Document 1 can be used.
forced rotation mechanism: [0030] The spherical lens surface processing apparatus of the present invention preferably has, in addition to the configuration described above, a forced rotation mechanism that forcibly rotates the lens holder about a central axis thereof, and a one-way clutch capable of ceasing the forced rotation caused by the forced rotation mechanism.      In this case, the controller forcibly causes the lens to rotate at a lesser speed than the cup-shaped grinding stone, and the one-way clutch is set so as to cease the forced rotation state when the torque exerted on the lens by the frictional force between the lens surface and the sphere-center-oscillating cup-shaped grinding stone creates a passively rotatable state in which the lens can rotate passively following the cup-shaped grinding stone at a speed greater than the forced rotation speed. [0038] Rotation in one direction only from the lens-rotating motor 20 is transmitted to the holder spindle 13 via the one-way clutch 19, and the lens holder 4 rotates about the upper axis unit central axis 2a. As viewed from the side of the lens holder 4, when the lens holder 4 rotates at a higher speed than that of the forced rotation caused by the lens-rotating motor 20 and in the same direction as the forced rotation, the lens holder 4 is disconnected from the lens-rotating motor 20 by the one-way clutch 19.
vacuum suction-holding mechanism: No correspondence structure in the originally filed specification.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 9 is objected to because of the following informalities:  The recitation of “The spherical lens…” in line 1 is presumed to be - - [[The]] A spherical lens … - - .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Cl

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojima et al. (US PG Pub No. 20170182622).

In regards to Claim 1, Kojima discloses
A spherical lens surface processing method, the method including the steps of: 
forming a contact state in which a rotating cup-shaped grinding stone (dish-shaped grindstone 8) is brought into contact at a predetermined pressure with a lens surface (lens surface 7b) of a glass lens (lens 7) to be processed (20170182622 paragraph [0020]: a lens-pressing step of pressing the second spherical lens surface of the lens, which is chucked to the lens-retaining surface, with a prescribed pressing force to a lens-processing surface having a spherical-surface shape corresponding to the second spherical lens surface in the lens-processing dish); and 
while maintaining the contact state, forming a state of sphere center oscillation in which the cup-shaped grinding stone (dish-shaped grindstone 8) oscillates along the lens surface (lens surface 7b) centered on a sphere center (spherical center O 8a) as an oscillation center (spherical center O 8a; note that oscillation occurs around the spherical center, thus the spherical center O(8a) is a sphere center as an oscillation center), and grinding the lens surface (lens surface 7b) to a spherical surface having a predetermined surface precision and center thickness (20170182622 paragraph [0017]: a rotation/oscillation step of guiding the spherical center of the spherical lens surface to the spherical center of the lens-processing surface by rotating the lens-processing dish, with the lens pressed against the dish at said pressing force); 
wherein, in the state of sphere center oscillation, 
a distance from the oscillation center (spherical center O 8a) to a contact point where the cup-shaped grinding stone (dish-shaped grindstone 8) makes contact with the lens surface (lens surface 7b) is set to be equal to a radius of the sphere surface (see annotated fig.1 below); and

    PNG
    media_image1.png
    478
    947
    media_image1.png
    Greyscale

an oscillation width of the sphere center oscillation is set so that the contact point where the cup-shaped grinding stone (dish-shaped grindstone 8) makes contact with the lens surface (lens surface 7b) moves past a lens center on the lens surface (lens surface 7b), from one outer peripheral edge side to the other outer peripheral edge side of the lens surface (lens surface 7b; see annotated drawing below).

    PNG
    media_image2.png
    478
    902
    media_image2.png
    Greyscale

NOTE: It is understood that an “oscillation width” would be a value dependent upon the angle of oscillation within the apparatus’ range of operation. As shown, as the prior art oscillates to the extent of angle theta, the initial contact point moves past the center (along axis 9a) towards the outer peripheral edge. As understood, the prior art is capable of oscillation in both directions, so that the constraint of oscillating between both peripheral edge sides is met.



In regards to Claim 4, Kojima discloses
The spherical lens surface processing method according to claim 1, wherein the contact state is formed in a state in which lens is held with vacuum suction ([0014] a lens-chucking step of vacuum-chucking the lens to the lens holder;)  by a lens holder (lens holder 4).

Claim(s) 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kojima et al. 20170182622.

In regards to Claim 5, Kojima discloses
A spherical lens surface processing apparatus, comprising: 
a cup-shaped grinding stone (dish-shaped grindstone 8); 
a grinding stone rotation mechanism (spindle shaft 9 and spindle motor 10) for rotating the cup- shaped grinding stone (dish-shaped grindstone 8) about a central axis (center axis line 9a) thereof; 
a lens holder (lens holder 4) for holding a lens (lens 7) to be processed; 
a lens movement mechanism (movement mechanism 2A) for moves the lens (lens 7) held in the lens holder (lens holder 4) so that a lens surface (lens surface 7b) of the lens (lens 7) moves in directions towards and away ([0052]:  upper unit 2 is capable of relative movement, in directions toward and away from the lower unit 3 along a unit center axis line 2a, and is raised and lowered by a movement mechanism 2A (raising/lowering mechanism)) from the cup-shaped grinding stone (dish-shaped grindstone 8); 
a sphere center oscillation mechanism (oscillation mechanism 11) for causing the cup-shaped grinding stone to oscillate centered on a sphere center (spherical center O 8a) as an oscillation center (spherical center O 8a; note that oscillation occurs around the spherical center, thus the spherical center O(8a) is a sphere center as an oscillation center) along the lens surface (lens surface 7b) of the lens (lens 7) held in the lens holder (lens holder 4); and 
a controller (controller 16) for controlling the grinding stone rotation mechanism (spindle shaft 9 and spindle motor 10), the lens movement mechanism (movement mechanism 2A), and the sphere center oscillation mechanism (oscillation mechanism 11), 
wherein the controller (controller 16) has the functions of: 
forming a contact state in which the cup-shaped grinding stone (dish-shaped grindstone 8) while rotating is brought into contact with the lens surface (lens surface 7b) at a predetermined pressure (20170182622 paragraph [0017]: “… rotating the lens-processing dish, with the lens pressed against the dish at said pressing force, at a prescribed rotational speed about a rotational axis line passing through the center of the lens-processing surface…”); 
while maintaining the contact state, forming a sphere center oscillation state in which the cup-shaped grinding stone (dish-shaped grindstone 8) oscillates along the lens surface (lens surface 7b) centered on the sphere center (spherical center O 8a), and grinding the lens surface (lens surface 7b) to a spherical surface having a predetermined surface precision and center thickness (20170182622 paragraph [0059]: The controller also controls the speed at which the lens-processing dish 8 is caused to rotate by the spindle motor 10, and the angle at which the lens-processing dish 8 is caused to oscillate by the oscillation mechanism 11. Furthermore, the controller monitors the processed amount (precision-grinding processing amount or polishing processing amount) of the lens material 7 through the use of a length measuring instrument or another measurement device); 
in the sphere center oscillation state, setting a distance to be equal to a radius of the spherical surface, the distance being from an oscillation center (spherical center O 8a) of the sphere center oscillation to a contact point where the cup-shaped grinding stone (dish-shaped grindstone 8) makes contact with the lens surface (lens surface 7b); and 

    PNG
    media_image1.png
    478
    947
    media_image1.png
    Greyscale

setting an oscillation width of the sphere center oscillation so that the contact point where the cup- shaped grinding stone makes contact with the lens surface (lens surface 7b) moves past a lens center on the lens surface (lens surface 7b), from one outer peripheral edge to the other outer peripheral edge of the lens surface (lens surface 7b).

    PNG
    media_image2.png
    478
    902
    media_image2.png
    Greyscale

NOTE: It is understood that an “oscillation width” would be a value dependent upon the angle of oscillation within the apparatus’ range of operation. As shown, as the prior art oscillates to the extent of angle theta, the initial contact point moves past the center (along axis 9a) towards the outer peripheral edge. As understood, the prior art is capable of oscillation in both directions, so that the constraint of oscillating between both peripheral edge sides is met. 


In regards to claim Claim 8, Kojima discloses
The spherical lens surface processing apparatus according to claim 5, further comprising: 
a vacuum suction-holding mechanism (see elements 5, 13, 14, and 15), wherein the lens holder (lens holder 4) is configured so as to hold the lens (lens 7) through vacuum suction-holding force(20170182622 paragraph [0058]: A lens vacuum suction mechanism is configured by the vacuum suction hole 13 and the vacuum regulator 14, and the lens material 7 can be retained by vacuum chucking on the lens-retaining surface 4a of the lens holder 4 by the vacuum suction force regulated by the vacuum regulator 14.)  provided by the vacuum suction-holding mechanism (see elements 5, 13, 14, and 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US PG Pub No. 20170182622) in view of Kojima et al. (US PG Pub No. 20120045975).

In regards to Claim 3, Kojima (20170182622) discloses
The spherical lens surface processing method according to claim 1, 
wherein the lens (lens 7), which is in contact with the cup-shaped grinding stone (dish-shaped grindstone 8), is supported; and 
the cup-shaped grinding stone (dish-shaped grindstone 8) and the lens (lens 7) are maintained in the contact state.
	Kojima (20170182622) fails to disclose the lens is supported “by an elastic stretching member” and that contact state is maintained “by an elastic force produced by stretching of the elastic stretching member”. However, Kojima (20120045975) teaches in paragraph [0032]: “A holder-shaft base is fixed on the Z-axis table of the Z-axis movement mechanism. The holder-shaft base rotatably supports the lens-holder shaft in a vertical state. The lens-holder shaft is always urged downward by a holder-pressing spring. The pressing force of the holder-pressing spring can be adjusted using a pressure-adjusting bolt.” 20170182622 and 20120045975 are considered to be analogous to the claimed invention because they are in the same field of spherical lens grinding apparatus that employ oscillation and rotation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima (20170182622) to incorporate the teachings of Kojima (20120045975) and include a spring as a means for maintaining a controlled contact state between the grinding stone and lens. Springs are fairly low cost and easily adjustable employing the adjusting bolt described within Kojima (20120045975). Therefore, the use of a spring to maintain this contact state would be economical and provide for a lower cost of fabrication for the spherical lens grinding apparatus. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US PG Pub No. 20170182622) in view of Kojima et al. (US PG Pub No. 20120045975).

In regards to Claim 7, Kojima (20170182622) discloses
The spherical lens surface processing apparatus according to claim 5, further comprising: 
supporting the lens holder (lens holder 4) from a direction along a holder central axis (center axis line 9a), and for bringing the lens surface (lens surface 7b) of the lens held in the lens holder (lens holder 4) into contact with the cup-shaped grinding stone (dish-shaped grindstone 8) at a predetermined force.
Kojima (20170182622) fails to disclose “an elastic stretching member for” supporting the lens holder. However, Kojima (20120045975) teaches in paragraph [0032]: “A holder-shaft base is fixed on the Z-axis table of the Z-axis movement mechanism. The holder-shaft base rotatably supports the lens-holder shaft in a vertical state. The lens-holder shaft is always urged downward by a holder-pressing spring. The pressing force of the holder-pressing spring can be adjusted using a pressure-adjusting bolt.” It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima (20170182622) to incorporate the teachings of Kojima (20120045975) and include a spring as a means for maintaining a controlled contact state between the grinding stone and lens to provide for a lower cost of fabrication for the spherical lens grinding apparatus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Kojima et al. (US PG Pub No. 20170182622) in view of Suzuki et al (US PG Pub No. 20040058624) and further in view of Kojima et al. (US PG Pub No. 20120045975). 
In regards to Claim 9, Kojima (20170182622) discloses
A spherical lens surface processing apparatus, comprising: 
a cup-shaped grinding stone (dish-shaped grindstone 8); 
a grinding stone rotation mechanism (spindle shaft 9 and spindle motor 10) for rotating the cup- shaped grinding stone about a central axis (center axis line 9a) thereof; 
a lens holder (lens holder 4) for holding a lens (lens 7) to be processed; 
a lens movement mechanism (movement mechanism 2A) for moves the lens (lens 7) held in the lens holder (lens holder 4) so that a lens surface (lens surface 7b) of the lens (lens 7) moves in directions towards and away from the cup-shaped grinding stone (dish-shaped grindstone 8); 
the lens holder (lens holder 4) about a central axis (center axis line 9a) thereof; 
supporting the lens holder (lens holder 4) from a direction along a holder central axis (center axis line 9a), and for bringing the lens surface (lens surface 7b) of the lens held in the lens holder (lens holder 4) into contact with the cup-shaped grinding stone (dish-shaped grindstone 8) at a predetermined force.
a sphere center oscillation mechanism (oscillation mechanism 11) for causing the cup- shaped grinding stone to oscillate centered on a sphere center (spherical center O 8a) as an oscillation center (spherical center O 8a; note that oscillation occurs around the spherical center, thus the spherical center O(8a) is a sphere center as an oscillation center) along the lens surface (lens surface 7b) of the lens (lens 7) held in the lens holder (lens holder 4); 
a controller (controller 16) for controlling the grinding stone rotation mechanism (spindle shaft 9 and spindle motor 10), the lens movement mechanism (movement mechanism 2A), and the sphere center oscillation mechanism (oscillation mechanism 11), 
wherein the controller (controller 16) has the functions of: 
forming a contact state in which the cup-shaped grinding stone (dish-shaped grindstone 8) while rotating is brought into contact with the lens surface (lens surface 7b) at a predetermined pressure (20170182622 claim 9: and a controller for drivably controlling the movement mechanism); 
while maintaining the contact state, forming a sphere center oscillation state in which the cup-shaped grinding stone (dish-shaped grindstone 8) oscillates along the lens surface (lens surface 7b) centered on the sphere center (spherical center O 8a), and grinding the lens surface (lens surface 7b) to a spherical surface having a predetermined surface precision and center thickness (20170182622 paragraph [0059]: The controller also controls the speed at which the lens-processing dish 8 is caused to rotate by the spindle motor 10, and the angle at which the lens-processing dish 8 is caused to oscillate by the oscillation mechanism 11. Furthermore, the controller monitors the processed amount (precision-grinding processing amount or polishing processing amount) of the lens material 7 through the use of a length measuring instrument or another measurement device); 
in the sphere center oscillation state, setting a distance to be equal to a radius of the spherical surface, the distance being from an oscillation center (spherical center O 8a) of the sphere center oscillation to a contact point where the cup-shaped grinding stone (dish-shaped grindstone 8) makes contact with the lens surface (lens surface 7b); and 

    PNG
    media_image1.png
    478
    947
    media_image1.png
    Greyscale

setting an oscillation width of the sphere center oscillation so that the contact point where the cup- shaped grinding stone makes contact with the lens surface (lens surface 7b) moves past a lens center on the lens surface (lens surface 7b), from one outer peripheral edge to the other outer peripheral edge of the lens surface (lens surface 7b).

    PNG
    media_image2.png
    478
    902
    media_image2.png
    Greyscale

NOTE: It is understood that an “oscillation width” would be a value dependent upon the angle of oscillation within the apparatus’ range of operation. As shown, as the prior art oscillates to the extent of angle theta, the initial contact point moves past the center (along axis 9a) towards the outer peripheral edge. As understood, the prior art is capable of oscillation in both directions, so that the constraint of oscillating between both peripheral edge sides is met. 
Kojima (20170182622) fails to disclose “an elastic stretching member for” supporting the lens holder. However, Kojima (20120045975) teaches in paragraph [0032]: “A holder-shaft base is fixed on the Z-axis table of the Z-axis movement mechanism. The holder-shaft base rotatably supports the lens-holder shaft in a vertical state. The lens-holder shaft is always urged downward by a holder-pressing spring. The pressing force of the holder-pressing spring can be adjusted using a pressure-adjusting bolt.” It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima (20170182622) to incorporate the teachings of Kojima (20120045975) and include a spring as a means for maintaining a controlled contact state between the grinding stone and lens to provide for a lower cost of fabrication for the spherical lens grinding apparatus.
Kojima as modified fails to disclose “a forced rotation mechanism for forcibly rotating… a one-way clutch configured so as to cease forced rotation caused by the forced rotation mechanism.” However, Suzuki teaches shafts 23 and 24 for holding an eyeglass lens (abstract), as well as an electromagnetic clutch 255 for carrying out a connection and a disconnection between the gear rotation mechanism 254 and the gear 252 (paragraph [0185]). Kojima and Suzuki are considered to be analogous to the claimed invention because they are in the same field of lens grinding processes and apparatuses. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kojima to incorporate the teachings of Suzuki and include a clutch that could be disengaged in order to allow for free movement, and thus if the grinding cup continued to rotate, it may impart frictional torque on the lens and lens would rotate as well. The disengagement of the clutch in Suzuki is so that lens shape and data could be read without having a forced rotation imparted. Such an arrangement of having an active forced rotation and a passive rotation could be adapted as advantageous to check to ensure the lens isn’t being deformed irregularly. A multiple speed arrangement is advantageous for quality assurance of lenses. 
The controller present in Kojima (20170182622) is responsible for all grinding functions, such as oscillation, lens movement, and spindle rotation. It would be within its parameters to control the operation of a clutch engagement or disengagement for allowing free rotation.
Allowable Subject Matter
Claims 2 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and in doing so, causing the initiation of an updating search and that search failing to procure prior art that discloses the claimed features or provides applicable teaching. 
In regards to Claim 2, Kojima discloses
The spherical lens surface processing method according to claim 1, 
wherein the lens (lens 7) and the cup-shaped grinding stone (dish-shaped grindstone 8); and 
a forced rotation state of the lens (lens 7) is ceased when a torque exerted on the lens (lens 7) by a frictional force between the lens surface (lens surface 7b) and the cup-shaped grinding stone (dish-shaped grindstone 8) creates a passively rotatable state in which the lens (lens 7) can rotate passively following the cup-shaped grinding stone (dish-shaped grindstone 8) at a speed greater than a forced rotation speed of the lens (lens 7), the cup- shaped grinding stone being in the state of sphere center oscillation.
Kojima (20170182622) fails to disclose that the lens is forcibly rotated at a lesser speed than the grinding stone, and that the forced rotation stops when the lens experiences torque created by friction that causes the lens rotate passively, (i.e. without being driven) and that speed is faster than the speed it was being driven in. Art (see reference cited in the conclusion section of this Office action) that teaches on having the lens and grinder rotating at different speeds or directions have parameters in place that involve releasing the clutch either for measurement or to protect over rotation or grinding of gears or damage to the apparatus, and thus any friction is used to bring rotation to a halt. To release the clutch in order to allow free and faster rotation is particular to the claimed apparatus within the application. 
Simlarly in regards to claim 6, Kojima discloses
The spherical lens surface processing apparatus according to claim 5, further comprising: 
the lens holder (lens holder 4) about a central axis (center axis line 9a) thereof; and 
the lens (lens 7), wherein the controller (controller 16) further has the function of: 
forcibly causing the lens (lens 7) to rotate at a lesser speed than the cup-shaped grinding stone (dish-shaped grindstone 8),
Kojima fails to disclose “a forced rotation mechanism for forcibly rotating… a one-way clutch configured so as to cease forced rotation caused by the forced rotation mechanism” and the purpose of “wherein the one-way clutch is set so as to cease the forced rotation of the lens (lens 7) when a torque exerted on the lens (lens 7) by a frictional force between the lens surface (lens surface 7b) and the cup-shaped grinding stone (dish-shaped grindstone 8) creates a passively rotatable state in which the lens (lens 7) can rotate passively following the cup-shaped grinding stone (dish-shaped grindstone 8) at a speed greater than the forced rotation speed, the cup-shaped grinding stone (dish-shaped grindstone 8) being in the sphere center oscillating state”. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR200400334052A teaches a grinding apparatus with a one way clutch for engaging high and low speed grinding modes. 
	Chen et al (US PG Pub No. 20160008944) teaches a polishing device for optical elements including a tool shank, and a polishing disc base; wherein the tool shank is connected to the polishing disc base and is mounted on a tool shaft of a numerical-controlled processing device. 
	Hanlon (US Patent No. 3295417) teaches a lens abrading device with clutch release. 
	Wilhelm (US Patent No. 2357154) teaches a lens abrading with a slip motion disc clutch. 
	Allen (US Patent No. 2585365) teaches a one direction clutch having a brake mechanism that stops rotation when the clutch disengages. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723